           Case 1:21-cv-04811-JMF Document 21 Filed 08/04/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------------X
                                                                        :
 DEBORAH DONOGHUE et al.,                                               :
                                                                        :
                                     Plaintiffs,                        :    21-CV-4811 (JMF)
                                                                        :
                   -v-                                                  :        ORDER
                                                                        :
 DAVID D. SMITH et al.,                                                 :
                                                                        :
                                     Defendants.                        :
                                                                        :
 ---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On August 2, 2021, Defendant David D. Smith filed a motion to dismiss the complaint
under Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff
has twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint
once as a matter of course.

       Accordingly, it is hereby ORDERED that Plaintiffs shall file any amended complaint by
August 23, 2021. Plaintiffs will not be given any further opportunity to amend the complaint to
address issues raised by the motion to dismiss.

        If Plaintiffs do amend, by three (3) weeks after the amended complaint is filed, each
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that he relies on the previously filed motion to dismiss. If Defendant David D. Smith
files an answer or a new motion to dismiss, the Court will deny the previously filed motion to
dismiss as moot. If any Defendant files a new motion to dismiss, any opposition shall be filed
within fourteen days, and any reply shall be filed within seven days of any opposition.

       If no amended complaint is filed, Plaintiffs shall file any opposition to the motion to
dismiss by August 23, 2021. Any reply shall be filed by August 30, 2021.

       Finally, it is further ORDERED that the initial pretrial conference previously scheduled
for August 24, 2021, is adjourned sine die.

        SO ORDERED.

Dated: August 4, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
